DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed September 9, 2020 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202006001888U1.
Note a strap arrangement capable of use with a collapsible chair, the strap arrangement comprising: a first coupling arrangement (40) capable of being fixedly attached to a first rear upright of the collapsible chair; a second coupling arrangement (7) capable of being fixedly attached to a second rear upright of the collapsible chair; a third coupling arrangement (11 or 11 and 11, or 41 or 11 and 41) capable of being attached to the second rear upright; and a strap (2) having a first end attached to the first coupling arrangement, a second end attached to the second coupling arrangement, and an intermediate portion that passes through and is slidable relative to the third coupling arrangement.  See Figures 4 and 6-8.
Regarding claim 2, note the third coupling arrangement is configured as a loop structure defining an opening through which the intermediate portion of the strap extends.  See Figure 4.
Regarding claim 9, note a snap clip capable of snap connecting to each of two tubes of a frame of the collapsible chair (41).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonon (5936173).
Note a strap arrangement capable of use with a collapsible chair, the strap arrangement comprising: a first coupling arrangement (hole at one end) capable of being fixedly attached to a first rear upright of the collapsible chair; a second coupling arrangement (hole at opposite end) capable of being fixedly attached to a second rear upright of the collapsible chair; a third coupling arrangement (36, 38) capable of being attached to the second rear upright; and a strap (32) having a first end attached to the first coupling arrangement, a second end attached to the second coupling arrangement, and an intermediate portion (37-1) that passes through and is slidable relative to the third coupling arrangement.  
Regarding claim 2, note the third coupling arrangement is configured as a loop structure (38) defining an opening through which the intermediate portion of the strap extends.  

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izzo (5593077).
Note a strap arrangement capable of use with a collapsible chair, the strap arrangement comprising: a first coupling arrangement (31) capable of being fixedly attached to a first rear upright of the collapsible chair; a second coupling arrangement (40) capable of being fixedly attached to a second rear upright of the collapsible chair; a third coupling arrangement (39) capable of being attached to the second rear upright; and a strap (28) having a first end attached to the first coupling arrangement, a second end attached to the second coupling arrangement, and an intermediate portion (38) that passes through and is slidable relative to the third coupling arrangement.  
Regarding claim 2, note the third coupling arrangement is configured as a loop structure defining an opening through which the intermediate portion of the strap extends.  See Figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tonon (5936173) in view of Harbaugh et al (20090084245).
Primary reference shows all claimed features of the instant invention with the exception of a snap clip configured to snap connect to each of two tubes of a frame of the collapsible chair.
The secondary reference teaches substituting a snap or clip for attachment holes at opposite ends of a carrying strap.  See the last two lines of ¶ 0016.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting snaps/clips for the attachment holes at the end of the straps, thereby providing the capability to snap connect to an adjacent article.  This modification provides an alternate, equivalent attachment type, wherein either type performs equally as well as the other.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Glave (2908522) shows a 3 point attachment strap.  Zhu et al (20190045908) shows a folding chair with a strap attached at 3 points on the frame of the chair.  Choi (20160051054) shows a folding chair with a carrying strap.  Watson (7717503) shows a folding chair with a carrying strap.  Howard et al (20170266521) shows a carrying strap with snap hooks as coupling devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					             /MILTON NELSON JR/November 1, 2022                                     Primary Examiner, Art Unit 3636